Citation Nr: 9907164	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an earlier effective date, prior to 
October 14, 1996, for secondary service connection for 
glomerulosclerosis with renal insufficiency due to service-
connected hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1988 to October 
1993.  This appeal arises from a June 1997 rating decision of 
the Huntington, West Virginia, Regional Office (RO).  In this 
decision, the RO granted secondary service connection for 
glomerulosclerosis with renal insufficiency due to the 
veteran's service-connected hypertension.  The new disorder 
was combined with the veteran's hypertension and rated 30 
percent disabling effective from October 14, 1996.  The 
veteran appealed the issue of an earlier effective date for 
this evaluation.  This appeal also arises from a June 1998 
rating decision.  In this decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  The veteran appealed this determination.  The 
veteran's residence places him under the jurisdiction of the 
Roanoke, Virginia RO.

A hearing was held before the Board of Veterans' Appeals 
(Board) in Washington, D.C., in September 1998.  This hearing 
was conducted by Ms. B. Copeland, a member of the Board, who 
was designated to do so by the Chairman of the Board pursuant 
to 38 U.S.C.A. § 7102(a) (West Supp. 1998).  The September 
1998 hearing was requested in the veteran's substantive 
appeal (VA Form 9) of October 1997 specifically regarding the 
issue of an earlier effective date for the service connection 
of his renal disease.  The substantive appeal (VA Form 9) 
concerning service connection of his claimed psychiatric 
disability was received by the RO in December 1998 on which 
form the veteran requested another Board hearing.  The 
temporary claims file, containing the appeal documents 
pertinent to the issue of service connection for a 
psychiatric disability, was received at the Board January 12, 
1999, one day after the Board issued its remand on the 
earlier effective date issue.  The requested Board hearing 
was scheduled for late February 1999 and the veteran was 
notified at his last reported address in a letter issued in 
late January 1999.  He failed to report for this hearing.  
Therefore, Ms. B. Copeland will make the final determination 
in both of these claims.




REMAND

The issue of an earlier effective date for the veteran's 
renal disease was previously remanded to the RO on January 
11, 1999, for additional development.  Because of the unusual 
sequence of the appeal of the veteran's claims, the RO has 
yet to commence work on the January 1999 remand instructions 
as the claims file was retained at the Board when the 
temporary file arrived, to permit appellate review of the 
service connection for a psychiatric disability issue.  To 
insure the veteran's appellate rights, the analysis of that 
remand is incorporated by reference into this document and 
its instructions are repeated below.

Concerning the veteran's claim for service connection for a 
psychiatric disability, a review of the veteran's service 
medical records indicates that on his military entrance 
examination of July 1988 his psychiatric evaluation was 
normal.  His later service medical records note that he was 
treated and diagnosed with substance abuse.  An outpatient 
record of late February 1989 found the veteran quite agitated 
and anxious on physical examination.  The examiner opined 
"[the veteran] appears to have something approaching a 
phobia regarding [his blood pressure] measurement."

Private physician's letters were received by the RO dated in 
August and September 1997.  These physicians noted that the 
veteran had started psychiatric treatment in June 1994 and 
had received diagnoses of depressive disorder, anxiety 
disorder, and polysubstance abuse/dependence.  One of the 
physicians indicated that the veteran's family had a history 
of psychiatric problems and, it appears by the physician's 
description, that the veteran's psychiatric problems may have 
pre-dated his military service.  It was also opined that the 
veteran's "alcohol and cocaine abuse may have initially been 
attempts to self medicate to deal with increasing problems 
with anxiety and depression..."

At his Board hearing in September 1998, the veteran made no 
comments regarding his psychiatric symptomatology.  However, 
based on the evidence noted above, the undersigned finds that 
the veteran should be given a VA psychiatric examination in 
order to determine his current psychiatric disorder and if it 
is etiologically related to his in-service behavior.  See 
Savage v. Brown, 10 Vet. App. 488 (1997).

In view of the foregoing, and in order to evaluate the 
veteran's claim, this case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all healthcare 
providers, including any VA medical 
facility, that has treated his 
hypertension and renal insufficiency 
prior to October 14, 1996.  He should 
also be requested to provide the names 
and addresses of all healthcare providers 
that have treated his psychiatric and 
substance abuse prior to and after his 
military service.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
The appropriate release forms should 
specifically be obtained for the 
following:

a.  Any physical examination(s) 
conducted in connection with his 
employment with the U. S. Postal 
Service.  

b.  Nancy M. Demory, Ph.D.
	Blue Ridge Psychotherapy 
Associates
	2024B Opitz Boulevard
	Woodbridge, Virginia 22191

c.  John D. Ogram, M.D.
	Difficult Run Treatment Center
	481 Carlisle Drive
	Herndon, Virginia 22170

The RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment that are not already 
contained in the claims file.  The RO 
should specifically contact the U. S. 
Navy hospitals located in Quantico, 
Virginia, and Bethesda, Maryland, and 
request all of the veteran's treatment 
records.  Once obtained, all records must 
be associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the nature of the veteran's 
current psychiatric disability and 
whether it had its onset during, or was 
permanently aggravated by, his military 
service.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an opinion on 
any of the requested findings, he or she 
should note the reasons why such an 
opinion cannot be stated.  The examiner 
should obtain a detailed history from the 
veteran regarding events prior to, during 
and subsequent to service.  The claims 
folder must be made available to the 
examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  After this review and 
an interview with the veteran, the 
examiner should attempt to provide an 
accurate medical history of the veteran's 
psychiatric 
disability.  The examiner should express 
opinions for the record on the following:

a.  What are the specific 
psychiatric disorder(s) currently 
present?

b.  Is it at least as likely as not 
that any or all of the veteran's 
current psychiatric disorders were 
incurred or their severity 
permanently increased during his 
military service?  The examiner 
should use language in his or her 
answer similar to the language used 
in this question.  The examiner 
should refrain from using phrases 
like "may be", "could have", or 
"possibly."

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an earlier effective date for his renal 
insufficiency and service connection for 
a psychiatric disability may now be 
granted.  If the RO's decision remains 
adverse to the veteran on any of these 
issues, then a supplemental statement of 
the case should be issued to him.  He 
should be given an appropriate time in 
which to respond.  Thereafter, subject to 
current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain further development 
of the record.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


